Title: Thomas B. Reily to James Madison, 2 October 1834
From: Reily, Thomas B.
To: Madison, James


                        
                            
                                Revered Sir,
                            
                            
                                
                                    Washington,
                                
                                   2. October, 1834.
                            
                        
                        
                        Permit me to present you, through my friend Mr. Crabb, of Philadelphia, now on a patriotic pilgrimage to
                            Montpelier, the portrait (lithographed) of that distinguished patriot Amos Kendall—who, for efficient emulation of your
                            brilliant services in support of that Democracy whose applause hath made your name immortal—is
                                now traduced and vilified as much even as you have been by that
                                same spirit, now inhabiting modern breasts, that then, in our infantile struggle with the serpent—possessed the enemies of the rights of man.
                            With profound esteem, Your friend & fellow citizen,
                        
                        
                            
                                Th. B. Reily
                            
                        
                    